In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-11-00063-CV
        ______________________________



      IN THE INTEREST OF D.W., A CHILD




      On Appeal from the County Court at Law
              Lamar County, Texas
              Trial Court No. 78773




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                       MEMORANDUM OPINION

        The Unknown Father,1 the sole appellant in this case, has filed a motion seeking to dismiss

his appeal, stating that the trial court has granted a new trial in this matter. Pursuant to Rule 42.1

of the Texas Rules of Appellate Procedure, his motion is granted. TEX. R. APP. P. 42.1.

        We dismiss the appeal.



                                                     Bailey C. Moseley
                                                     Justice

Date Submitted:           August 2, 2011
Date Decided:             August 3, 2011




1
 The Unknown Father has been identified. However, to protect the child’s identity, we continue to refer to him as
“the Unknown Father,” which is the way he was referred to in his notice of appeal.

                                                        2